ORDER

PER CURIAM.
AND NOW, this 28th day of December, 2001, a Rule having been issued upon respondent on October 11, 2001, to show cause why an order denying reinstatement should not be entered and, upon consideration of the response filed, it is hereby
ORDERED that the Rule is discharged and the Petition for Reinstatement is granted. Pursuant to Rule 218(e), Pa. R.D.E., petitioner is directed to pay the expenses incurred by the Disciplinary Board in the investigation and processing of the Petition for Reinstatement.
CASTILLE, Justice dissents.